862 A.2d 581 (2004)
Eugene S. HARSH, Lois E. Harsh, Cheryl L. Zwoyer, Co-Administrators for the Estate of Douglas Lee Harsh, Deceased; Carol A. Zwoyer, Charles J. Zwoyer, Jr., Cheryl L. Zwoyer, Co-Administrators for the Estate of Connie J. Harsh, Deceased; and Cheryl L. Zwoyer, Administratrix for the Estate of Tyler D. Harsh, Deceased,
v.
Frederick W. PETROLL and Hac Farm Lines Agricultural Cooperative Association and Cyned (a/k/a Sined) Transport Corporation and Pennsylvania Department of Transportation and General Motors Corporation and Chevrolet Motor Division, General Motors Corporation and Jim McKay Chevrolet, Inc.
Petition of: Frederick W. Petroll and Hac Farm Lines Agricultural Cooperative Association and Cyned Transport Corporation.
Supreme Court of Pennsylvania.
November 9, 2004.

ORDER
PER CURIAM.
AND NOW, this 9th day of November, 2004, the Petitions for Allowance of Appeal are hereby granted, limited to the following issue:
Is the Commonwealth Court's holding that the Petroll Defendants and GM were joint tortfeasors based on general principles of products liability law, a holding which ignores that the plaintiffs' claims were based on the crashworthiness doctrine and that the evidence established that the injuries caused by the initial impact and the uncrashworthiness of the GM vehicle were divisible in nature, a question of substance which has not been decided by this Court?